Opinion ﬁled January 31, 2813

 

QEIehentb Qtuurt of appeals

No. l 1-11-00035-CR

ALICIA DOLORES BECERRA, Appellant

V.

STATE OF TEXAS, Appellee

 

 

On Appeal from the 104th District Court
Taylor County, Texas

Trial Court Cause No. 1742013

 

 

MEMORANDUM OPINION

Appellant, Alicia Dolores Becerra, appeals from an order revoking her community
supervision. Following a jury trial, appellant was found guilty of aggravated robbery and
assessed a ten-yoga“ sentenco and a $7,500 ﬁne. The jury recommended that appellant be placed
on community supervision; the trial court sentenced her accordingly. The State subsequently
filed an amended motion to revoke community supervision; alleging appellant violated several

condiiions of hot community supervision. Upon ﬁnding four of the five allegations in the State’s

motion to be true, the trial court revoked appellant’s community supervision and assessed
punishment at confinement for ten years and a fine of $7,500. We afﬁrm.
Background Facts
The State alleged that appellant violated the following terms and conditions of appellant’s
community supervision:

(B) {The defendant shall] [ajyoid injurious or Vicious habits of any nature
whatsoever including but not limited to, the use of alcohol, narcotics, controlled
substances} harmful drugs, glue or paint snifﬁng, or any chemical compound
which might cause intoxication;

(C) [The defendant shall] [a]void persons or places of disreputable and
harmful character. Stay out of bars, lounges, dance halls, honky~tonks, beer
joints, pool halls, taverns and liquor stores, and do not associate with persons
of questionable character, persons with criminal records or inmates in penal
institutions;

(I) [The defendant] [m]ay not possess, use, sell, or have under control any
narcotic drugs, controlled substances, deadly weapons, or any type of
ﬁrearms; Also. abstain from the consumption of alcohol in any form at any time.
Specifically: the State moved for revocation on five grounds: ( 1) failure to avoid injurious

or Vicious habits by the use of alcohol on or about November 14, 2010; (2) failure to avoid
injurious or Vicious habits by testing positive for the use of alcohol on or about November 30,
2010; (3) failure to avoid bars, lounges, dance halls} etc. by entering the establishment called
Fast Lanes in Abilene, Texas? on or about November 12, 2010; (4) failure to abstain from alcohol
by consuming alcohol on or about November 14, 20m; (5) failure to abstain from the
consumption of alcohol by testing positive for alcohol on or about November 30, 20M).

The record shows that appellant entered a plea of true to allegation nos. la, 2: it. and 5, in
Violation of conditions (B) and (l) of her community supervision. The State waived allegation
no. 3 because the establishment lost its liquor license. After a hearing on the motion to revoke,
the trial court found the remaining allegations to be true.I

Issues on Appeal

Appellant presents three issues on appeal. She argues in the first issue that the State

failed to meet its burden of proving a Violation by a preponderance of the evidence. In the

1We note that the judgment revoking community supervision incorrectly states that appellant pleaded not true to the
motion to revoke. The record shows that appellant pleaded true to four of the five allegations. and the trial courts findings
reflect that appellant entered a plea of true to allegations nos. 1, 2, 4, and 5.

2

second issue, appellant asserts that condition (I) of her community supervisionmrequiring her to
abstain from the consumption of any alcohol at any timewis facially unreasonable. in her third
issue, appellant contends that condition (B) is vague and indefinite, rendering it unenforceable
and void.

Standard ofReview

We review a trial court’s decision to revoke community supervision for an abuse of
discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardono v. State, 665
S.W.2d 492, 493 (Tex. Crim. App. 1984). 1n a revocation proceeding, the State must prove that
a defendant violated the terms of community supervision by a preponderance of the evidence.
Cobb v. Stale, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). The trialjudge is the sole judge of
the credibility of the witnesses and the weight to be given to their testimony. Garrett v. State,
619 S.W.2d 172, 174 (Tex. Crim. App. 1981). The trial court abuses its discretion when it
revokes community supervision after the State has failed to meet its burden of proof. Cardona,
665 S.W.2d at 493~94. However, we review the evidence in the light most favorable to the trial
court’s ruling, and proof by a preponderance of the evidence of any one of the alleged violations
of the conditions of community supervision will support revocation on appeal. Garrett, 619
S.W.2d at 174; Jones v. State, 571 S.W.2d 191, 193-94 (Tex. Crim. App. 1978).

Revocation ofCommtmiZy Supervision

In her ﬁrst issue on appeal, appellant argues that the trial court abused its discretion in
revoking her community supervision for violating the conditions of community supervision. She
alleges the trial court abused its discretion because the State failed to prove the violations by a
preponderance of the evidence.

We need not reach the merits of appellant’s contention because the revocation was
justified on other grounds. A single, sufﬁcient ground for revocation will support a trial court’s
order revoking community supervision. Jones, 571 S.W.2d at 193434; see TEX. CODE CRIM.
PROC.  art. 42.12, § 2163} (West Supp. 2012).

Appellant’s plea of true, standing alone, is sufﬁcient to support the revocation of her
community supervision. Giulio; v. State, 543 S.W.2d 650, 653 (Tex. Crim. App. 1976}.
Appellant testified that she knowingly violated the terms of her community supervision.
Therefore, the trial court did not abuse its discretion in, revoking appellantis community

supervision. We overrule appellant’s ﬁrst issue.

Waiver of Objections to Conditions ofC‘ommzrnirv Supervision

We address appellant’s second and third issues together. Appeiiant argues that the
condition requiring her to abstain from any aicohol consumption is unreasonable on its face, and
the two instances of alcohol consumption are insufﬁcient to constitute a Vicious or injurious
habit.

Appellant waived any issues she has with the conditions of her community supervision.
As the Court of Criminal Appeals has stated. an award of community supervision is not a right:
but a contractual privilege entered into between a court and a defendant. Spa}: 1?. State, 6
S.W.3d 530, 534 (Tex. Crim. App. 1999). By faiiing to object to the conditions of community
supervision at trial. appellant afﬁrmatively accepted them and cannot complain about them for
the ﬁrst time on appeal. 1d. at 535; Hart v. State. 264 S.W.3d 364. 368 (Tex. App.»—-Eastland
2008, pet. ref’d) (“Even constitutional errors may be waived by failure to raise the issue to the
trial court”). We overrule appellantis second and third issues on appeal.

This Court ’3 Ruling

The judgment of the trial court is afﬁrmed.

MIKE WILLSON
JUSTICE
January 31. 2013
Do not publish. See TEX. R. APP. P. 472(1)).

Panel consists of: Wright, C.J..
McCall. l, and Willson. J.